Citation Nr: 1210167	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  10-17 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Veteran testified at an August 2011 hearing by the undersigned Veterans Law Judge (VLJ) held sitting at the RO.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his currently diagnosed bilateral foot disability is related to extensive marching and running during his military service.  The record reflects that the Veteran served for four years, with some of that time spent in an infantry unit.  The post-service treatment records do not show any complaints of foot pain or diagnosed foot disabilities until January 2010, when plantar fasciitis was diagnosed after the Veteran reported that he was experiencing foot pain after wearing new shoes, with no known injury, and no history of this type of pain.  However, a April 2010 opinion from the Veteran's private treating physician related other foot diagnoses, specifically Achilles tendonitis of the left foot and degenerative arthritis of the right foot, to the Veteran's military service.

Unfortunately, remand is required before appellate adjudication can proceed.  Although the service treatment records do not show complaints of foot pain or a diagnosed foot disability, to include at the 1977 service separation examination, the Veteran reports that he experienced foot pain beginning halfway through his military service, but did not report for sick call because he was afraid to be rated as a substandard service member.  His statements as to his in-service experiences with foot pain are competent evidence of their occurrence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the private treating physician's nexus opinion is insufficient for appellate purposes.  The opinion relates the right and left foot diagnoses to the Veteran's military service, but admits that there could be other potential causes of the Veteran's foot disabilities.  Thus, the Veteran's post-service employment, which the record reflects was primarily physical in nature, or any injuries occurring between the Veteran's service separation and his military service, including but not limited to the Veteran's January 1998 spinal cord injury, may not have been considered.  

Ultimately, there is lay evidence of in-service symptomatology, a currently diagnosed disability of each foot, and evidence to suggest a relationship between them.  Based on this evidence, VA's duty to assist by providing a VA examination is triggered.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any foot disability found.  The service treatment records, VA and private treatment records, and lay statements to include the August 2011 Board hearing testimony should be reviewed.  All necessary diagnostic testing should be conducted and commented upon by the examiner.  Any foot disabilities found on examination should be diagnosed.  

Thereafter, the examiner should opine as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any diagnosed foot disability is etiologically related to the Veteran's military service.  The Veteran's post-service medical history and employment should also be considered in forming this conclusion.  All opinions should be supported by a clear rationale, which should include a discussion of the specific evidence on which the opinion is based.

2.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

3.  Readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


